HENRY, J.
This is an appeal from the Insolvency Court of Cuyahoga County taken to this court pursuant to the provisions of .the last clause of Sec. 548-35 R. S. (Sec. 1637 Ch C.)
The facts, so far as pertinent, are as follows:
The defendant, Brunner, made an assignment for the benefit of creditors, December 2, 1905. On May 31, 1906, the plaintiff filed his petition in the insolvency court where said assignment matter was pending, seeking to invoke the jurisdiction given by the above cited section to said court, “in all actions * * * for the recovery of assets assigned to an assignee for the benefit of creditors. ’ ’
As a matter of fact the claim set forth in the petition amounted merely to a creditor’s bill. It alleged that the plaintiff had an unsatisfied judgment against a certain insolvent bakeshop company, to which the assignor in insolvency owed a sum of money, and it sought to subject to the payment of this judgment, such part of the assets assigned, as might become due on distribution, to the bakeshop. This, we hold, is not within the contemplation of the section above cited. The action here is not “for the recovery of assets assigned,” but rather for the subjection of a distributive share thereof.
We hold that the insolvency court has no jurisdiction to entertain a creditor’s bill of this character, and for that reason the petition here will be dismissed.
Marvin and Winch, JJ., concur.